Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as the office manager of a dental practice, working Monday, Tuesday, Thursday, Friday and Saturday. When it was decided that the office would be closed on Saturdays, claimant was asked to change his schedule so that he would be working a standard Monday through Friday work week. Claimant refused to work Wednesdays and upon being told that his salary would be decreased to reflect a four-*734day work week, claimant resigned. The Unemployment Insurance Appeal Board subsequently ruled, inter alia, that claimant was disqualified from receiving benefits because he left his employment for personal and noncompelling reasons. We affirm. This Court has held that an employee’s dissatisfaction with his or her work schedule (see, Matter of Partlow [Sweeney], 234 AD2d 846; Matter of De Angelis [Hudacs], 199 AD2d 739, 740) or wages (see, Matter of King [Sweeney], 243 AD2d 802) does not constitute good cause for resigning. Therefore, we conclude that substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.